DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0073798 to Cho.

Regarding claims 1 and 6, Cho shows the claimed memory device in Figs. 1 and 2 as memory device 2200, for example.
He shows the claimed memory controller as memory controller 2100, for example. 
Hi device operates as claimed, garbage collecting data having the same attribute into the same destination memory blocks, as shown in Fig. 8, for example.

Regarding claims 2 and 7, Cho teaches at 0081 that the attribute information is related to the update frequency, as claimed (“attribute information ‘0’ indicates that user data is cold data, and attribute information ‘1’ indicates that user data is hot data”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0073798 to Cho in view of U.S. Patent Application Publication 2019/0004724 to Kanno.

Regarding claims 3 and 8, Cho does not teach that his device calculates a write count to determine the update frequency (whether data is hot or cold).
Kanno teaches that update frequency can be used to determine whether data is hot or cold (see paragraph 0222).
It would have been obvious to one of ordinary skill in the art to use update frequency (synonymous with the claimed write count) to determine whether data in Cho’s device was hot or cold so that hot data (having high 

Regarding claims 5 and 10, Cho’s device, when modified by Kanno’s teaching of write counts as discussed above, would operate in the claimed way, storing data with high write counts in one set of blocks and storing data with low write counts in another set of blocks.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have 

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to 


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132